              Case 1:15-cr-00616-AT Document 746 Filed 10/16/19 Page 1 of 2




                                                                                            Michael J. Proctor
                                                                                         213-992-4499 (main)
                                                                                    mproctor@durietangri.com
October 16, 2019

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

Re:   United States v. Erdolo Eromo, 15 Cr 616 (AT)
              Travel Request and Temporary Return of U.S. Passport to Facilitate Travel

Your Honor:

I write to respectfully make two requests with respect to the bond conditions for my client, Erdolo Eromo.
First, Mr. Eromo seeks an enlargement of the travel conditions, which will permit him to travel to Mumbai,
India between November 22 and December 15, 2019, 1 with notification of his itinerary by Mr. Eromo to
Pretrial Services. The purpose of the travel is to attend, with his brother, the wedding of a close family
friend.

In addition, Mr. Eromo will need his United States Passport, which is presently in the custody of the United
States Pretrial Services Office in Los Angeles, in order to travel to India. With this Court’s permission for
Mr. Eromo to travel, his passport would be returned to him on the day before his travel, and he would
return the passport to Pretrial Services on the first business day following his return to Los Angeles.

I have communicated the nature and particulars of this request to (1) Adriana Coronado-Buergo at the
United States Pretrial Services Office in the Central District of California (where Mr. Eromo lives); (2)
Myrna Carrington at the United States Pretrial Services Office in the Southern District of New York; and (3)
Assistant United States Attorney Jilan Kamal. None has any objections to the instant request so long as Mr.
Eromo provides his itinerary to Pretrial Services, which he will do before beginning his travel.

Background

The Bail Conditions for Mr. Eromo issued on October 1, 2015 (Dkt. No. 68) are, in pertinent part, as
follows:

1.     A $500,000 personal recognizance bond, co-signed by one financially responsible person and
secured by property with equity value of at least $500,000;


1Mr. Eromo has not yet made his travel plans, but will do so promptly upon receiving this Court’s
permission to travel.
              Case 1:15-cr-00616-AT Document 746 Filed 10/16/19 Page 2 of 2


October 15, 2019
Page 2

2.      Mr. Eromo’s travel is restricted to the Southern, Eastern and Northern Districts of New York, the
District of Massachusetts and the Central District of California.

3.     Mr. Eromo must surrender travel documents to Pretrial Services.

Basis for the Instant Application

Mr. Eromo would like to travel to Mumbai, India to attend the wedding of his close family friends. Mr.
Eromo therefore asks for the Court’s permission to travel to India between the dates of November 22 and
December 15, 2019, to attend the wedding.

For the Court’s information, Mr. Eromo pled guilty in this matter on June 28, 2016, before the Honorable
Katherine B. Forrest, who was previously assigned to this matter. Thereafter, Mr. Erdolo testified in the
government’s case in chief in three separate trials of his co-defendants, also before Judge Forrest.

At all times during this case, Mr. Eromo has been in full compliance with the terms of his pretrial release
and is in good standing with Pretrial Services. Also, Mr. Eromo has, on three previous occasions, received
Court permission to travel and has, in each instance, complied with the conditions of his travel and traveled
and returned without incident.

Conclusion

For the reasons set forth herein, we respectfully request that Mr. Eromo’s application be approved for a bail
modification in the form of an enlargement of his travel conditions to allow him to travel to India between
November 22 and December 13, 2019. Further, Mr. Eromo requests the temporary return of his United
States passport for the purposes of his travel.

Respectfully submitted,



Michael J. Proctor

cc:    Jilan Kamal, Assistant United States Attorney (by ECF)
       Andriana Corona-Buergo, U.S. Pretrial Services Officer (by email)
       Myrna Carrington, U.S. Pretrial Services Officer (by email)
